DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawings are objected to because Fig. 15, block 1530 reads as “Output light from opticai port on…”, but should instead read as “Output light from optical port on…”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3. The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claim 6 recites the limitation "said electromagnetically-shielding motor housing" in line three of claim 6 on page 33 of the application.  There is insufficient antecedent basis for this limitation in the claim as “an electromagnetically-shielding motor housing” was never previously introduced in the claims. For the purpose of examination, the Examiner will interpret this first instance of “said electromagnetically-shielding motor housing” as “an electromagnetically-shielding motor housing”. 
5. Claims 15 and 16 recite the limitation "the thermal therapy treatment transducer assembly" in lines two and three of claim 15 and line three of claim 16 on page 35 of the application.  There is insufficient antecedent basis for this limitation in the claim as “a thermal therapy treatment transducer assembly” was never previously introduced. For the purpose of examination, the Examiner will interpret this first instance of “the thermal therapy treatment transducer assembly” in claim 15 as “a thermal therapy treatment transducer assembly”. If the limitation in claim 15 is fixed, then the limitation in claim 16 no longer stands, as the applicant will have previously mentioned the existence of “a thermal therapy treatment transducer assembly”. Claim 16 would then be allowed to read as “the thermal therapy treatment transducer assembly” or “said thermal therapy treatment transducer assembly”. 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. Claims 1-8, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (US20110237930) in view of Jeong (KR20180003503).
Note: Attached Korean to English machine translation will be referenced to
in the rejections below.
Regarding claim 1, Donaldson et al. teaches of an applicator positioning system for positioning a therapeutic applicator with respect to a target volume (found in at least [0024], discloses that the patient and the ultrasound therapy apparatus 150 are generally disposed in an imaging volume 160 such as an MRI apparatus e.g. providing real-time images of the treatment volume and [0001] teaches of an ultrasound therapy system specifically the bearings, 
a passive positioning assembly operated by a plurality of manual adjustors to control a corresponding plurality of passive degrees of freedom of said passive positioning assembly (found in at least [0041], teaches of positioning knobs 630 of the mechanical positioning apparatus 610 allow for the needed degrees of freedom to position and set the angle of the treatment applicator); and
an active positioning assembly operated by a plurality of rotary electric motors to control a corresponding plurality of active degrees of freedom of said active positioning assembly (found in at least [0015], teaches of an ultrasound thermal therapy device that is externally controlled so that a therapeutic ultrasound array may be rotated about an axis may be substantially along an axis of an anatomical passageway); 
a motor housing unit, containing said plurality of rotary electric motors; wherein the passive positioning assembly is configured to support and set the active positioning assembly into an initial position with respect to a base of said system in said plurality of passive degrees of freedom ([0029] & Fig. 2 teach of the motor 20 including a housing 200 and pair of opposing piezo drivers which provide prime movement force to cause a desired rotation within motor; also [0032] & Fig. 3 teach of a MRI-compatible motor system that includes a housing 300, which may be constructed of a non-ferrous material), including:
a first passive degree of freedom defined by a first translational adjustment unit slidably positioning the active positioning assembly at an initial forward-backward position with respect to the base, then securable in said initial forward-backward position (found in at least [0041], discloses that the applicator may be moved towards or away from the patient; also claim 15 teaches of translators comprising manually-operated positioners that allow moving the thermal therapy applicator in respective translational degrees of freedom); 
a second passive degree of freedom defined by a second translational adjustment unit slidably positioning the active positioning assembly at an initial vertical position with respect to the base, then securable in said initial vertical position (found in at least [0041], discloses teaches that the applicator may be moved up and down to a determined height; also claim 15 teaches of translators comprising manually-operated positioners that allow moving the thermal therapy applicator in respective translational degrees of freedom); and
a third passive degree of freedom defined by a tilt adjustment unit angularly tilting said active positioning assembly at an initial elevation angle of tilt with respect to said base, then securable at said initial elevation angle (found in at least [0041] & Fig. 6, disclose of positioning knobs 630 allowing for the needed degrees of freedom to position and set the angle of the treatment applicator. The applicator may be moved towards or away from the patient, and may be moved up and down to a determined height, etc.); and
wherein the active positioning assembly is configured to support and set the therapeutic applicator in a plurality of active degrees of freedom using a respective plurality of rotary electric motors disposed in said motor housing unit (found in at least [0041], teaches that the positioners 630 may be adapted to be electro-mechanically and machine driven if needed), including:
a first active degree of freedom defined by an angle of rotation of said therapeutic applicator about a longitudinal axis thereof, the longitudinal axis defined by the initial elevation angle of the active positioning assembly, said first active degree of freedom controlled by a first rotary electric motor within said motor housing, the first rotary electric motor coupled to a rotating shaft that causes rotation of said therapeutic applicator about its longitudinal axis within the target volume (found in at least [0008], discloses of a motor that provides a rotational drive capability to rotate said thermal therapy applicator about an axis of said applicator so as to orient said ultrasound energy source of said thermal therapy applicator about said axis of said applicator; [0029] also discloses of a pair of opposing piezo drives which provide prime movement force to cause a desired rotation within motor; and claim 1 discloses a motor that provides a rotational drive capability to rotate said thermal therapy applicator about an axis of said applicator so as to orient said ultrasound energy source of said thermal therapy applicator about said axis of said applicator); and
    a second active degree of freedom defined by axially translating the therapeutic applicator along the longitudinal axis of the applicator (found in at least [0008], discloses a motor that provides a rotational drive capability to rotate said thermal therapy applicator about an axis of said applicator so as to orient said ultrasound energy source of said thermal therapy applicator about said axis of said motor). However, Jeong does not disclose that a rotary electric motor is coupled to and driving a lead screw that rotates and moves along the longitudinal axis of the applicator for insertion and retraction of the therapeutic applicator into and out of the target volume, respectively.
Jeong, regarding claim 1, discloses in paragraph 0049 that the first guide rod 124 guide the linear movement of the first slider 123 and prevents the first slider 123 from rotating due to the rotation of the first lead screw 122, so that the slider can be linearly moved up and downward in accordance with the rotation direction of the first lead screw 122. Jeong, has basically stated that as a rotary motor rotates it couples with a lead screw that in turn causes the slider (or in the Applicant’s case the ‘insertable end’ or ‘elongated portion’) to be linearly moved up and down. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the above feature taught by Jeong slightly to cause the slider (or in the Applicant’s case the ‘insertable end’ or ‘elongated portion’) to be inserted or retracted. Jeong’s current design has the slider moving vertically, however a slight manipulation would have the slider moving horizontally. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Jeong to the applicator positioning system according to Donaldson et al., resulting in Donaldson et al.’s system to incorporate the electric rotary motor to couple with and drive a lead screw that would rotate and move around along the longitudinal axis of the applicator for insertion and retraction of the therapeutic applicator into and out of the target volume. The motivation to make such a modification would be to allow for one end of the therapeutic applicator to be inserted into the target volume for a more precise and intense treatment. The rotation about an axis may be substantially along an axis of an anatomical passageway such as the male urethra as an example of treating a diseased prostrate. 
Regarding claim 2, Donaldson et al. discloses the system of claim 1, as set forth above, wherein the passive positioning assembly is mechanically operated (found in at least [0041] & Fig. 6 teach of the positioners 630 may be adapted to be electro-mechanical and machine driven if needed, or may be manually set by an operator).
Regarding claim 3, Donaldson et al. discloses the system of claim 1, as set forth above, wherein the base is configured and arranged to mechanically mate to a patient support table (found in at least [0041] & Fig. 6, disclose that the mechanical positioning apparatus 610 is supported on a rigid support plate or platform 620 that in turn may be fixed to a treatment gurney, platform, or table near the patient; and claim 2 teaches of said mechanical platform—claim 1 teaches of a mechanical platform that supports said thermal therapy applicator—being mechanically fixed with respect to a platform on which said patient is disposed).
Regarding claim 4, Donaldson et al. discloses the system of claim 1, as set forth above, wherein the rotating shaft of the first rotary electric motor turns a gear that engages a corresponding gear on the therapeutic applicator to cause the rotation of the therapeutic applicator (found in at least [0043] & Fig. 7, disclose that gears 730 couple to gears from the motor shaft to rotate the elongated member 700 of the treatment applicator about its axis, which may be substantially parallel to the rotating axis of the motor; claim 7 teaches of a geared collar that engages a corresponding gear  so as to allow rotational movement of said thermal therapy apparatus within said collar; and claim 1 discloses a motor that provides a rotational drive capability to rotate said thermal therapy applicator about an axis of said applicator so as to orient said ultrasound energy source of said thermal therapy applicator about said axis of said applicator). 
Regarding claim 5, Donaldson et al. discloses the system of claim 1, as set forth above, teaches of a motor that provides rotational drive capability to rotate said thermal therapy applicator (found in at least [0029] & claim 1, disclose a pair of opposing piezo drives which provide prime movement force to cause a desired rotation within motor). However, Donaldson et al. does not disclose a lead screw that is coupled to an electric rotary motor to couple to the applicator causing insertion and retraction of said applicator.
Jeong, regarding claim 5, discloses the lead screw of the second rotary electric motor engages a threaded hollow body coupled to the therapeutic applicator to cause the axial insertion and retraction of the therapeutic applicator (found in at least [0134], discloses that when the rotation motor 121 rotates a first lead screw 122 via the coupler 112 is rotated, the first slider 123 is fastened to the first lead screw 122 of the actuator 120 the first driving shaft 125 is connected to the first slider123 as it moves downward along the first lead screw is moved downward; and [0061] teaches that the end of the first lead screw 122 is supported rotatably coupled to the screw-support portion 115b). 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the above feature taught by Jeong slightly to cause the slider (or in the Applicant’s case the ‘insertable end’ or ‘elongated portion’) to be inserted or retracted. Jeong’s current design has the slider moving vertically, however a slight manipulation would have the slider moving horizontally. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Jeong to the applicator positioning system according to Donaldson et al., resulting in Donaldson et al.’s system to incorporate the electric rotary motor to couple with and drive a lead screw that would rotate and move around along the longitudinal axis of the applicator for insertion and retraction of the therapeutic applicator into and out of the target volume. The motivation to make such a modification would be to allow for one end of the therapeutic applicator to be inserted into the target volume for a more precise and intense treatment. The rotation about an axis may be substantially along an axis of an anatomical passageway such as the male urethra as an example of treating a diseased prostrate. 
Regarding claim 6, Donaldson et al. discloses the system of claim 1, as set forth above, wherein the therapeutic applicator comprises a treatment end insertable into said target volume and an opposing end not insertable into the target volume (found in at least [00023], teaches that the ultrasound therapy apparatus 150 includes a portion 155 that is inserted into a portion of a patient’s body to deliver a suitable dose of ultrasound energy to a tissue in a diseased region of the patient’s body; and also [0040] & Fig. 6 disclose a thermal therapy applicator that includes a handle portion 600 and an elongated portion 610 of a thermal therapy applicator which is inserted into a patient to be proximal to and/or within a volume of diseased tissue), said electromagnetically-shielding motor housing being disposed at said opposing end thereof (found in at least [0017], teaches that motors relying on magnetic force to provide prime movement are not ideal for use near the bore of an MRI system due to the extreme magnetic fields of the system). 
Regarding claim 7, Donaldson et al. discloses the system of claim 1, as set forth above, wherein the motor housing unit is electromagnetically-shielding and comprises an electromagnetic interference shielding chamber having a grounded conducting layer surrounding said motors so as to reduce radio frequency interactions between said motors and an environment in which said system is operated (found in at least [0032] & Fig. 3, teach that the MRI-compatible motor system 30 includes a housing 300, which may be constructed of a non-ferrous material, a polymer or plastic material, a ceramic material, or other suitable material & claim 16 teaches of a motor comprising magnetically compatible materials for rotating said thermal therapy applicator about said axis substantially without interference between said motor and a MRI system in use on said patient; and [0016] also discloses that the apparatus for positioning and rotating the treatment applicator should be immune to the magnetic field around).
Regarding claim 8, Donaldson et al. discloses the system of claim 1, as set forth above, each of said rotary electric motors comprising an electrically driven motor receiving respective electrical power signals and is respectively controlled by a processor based motor controller circuit within said motor housing unit (found in at least [0021]-[0022], teach of a power control unit which delivers controlled electrical driving signals to a plurality of ultrasound transducer elements in the ultrasound therapy apparatus 150; [0045] discloses that the electrical power to drive the prime movers may be provided by a computer controlled circuit and may be programmably adapted to accommodate a therapeutic procedure, including real-time control of the movement of the motor system; claim 5 discloses a motor comprising a plurality of piezo electric drivers, each of which are configured to drive said motor along a respective direction; and claim 11 teaches of an electronic control circuit that controls movement of said translators and motor).
Regarding claim 13, Donaldson et al. teaches that an applicator positioning system for positioning a treatment applicator with respect to a patient support platform (found in at least [0001] teaches of an ultrasound therapy system specifically the bearings, motors and actuator positioning and rotation of said therapy systems before, during, and after the treatment of the patient), the positioning system comprising:
a first positioning assembly mountable to said support platform; a second positioning assembly mountable to the first positioning assembly; wherein the first positioning assembly is equipped with (found in at least [0014] & Fig. 7, disclose  that an exemplary mounting structure for holding and rotating a thermal therapy device in a MRI-compatible positioning apparatus; and [0008] teaches an exemplary mounting structure for holding and rotating a thermal therapy device in a MRI-compatible positioning apparatus):
an anterior-posterior translational stage that positions the system at an initial vertical position along an axis running in an anterior-posterior direction above said support platform (found in at least [0041], teaches that the applicator may be moved towards or away from the patient, and may be moved up and down to a determined height); and
an elevation angle tilt stage that provides an initial elevation angle of tilt to said second positioning assembly and said applicator (found in at least [0041] & Fig. 6, disclose positioning knobs 630 allowing for the needed degrees of freedom to position and set the angle of the treatment applicator. The applicator may be moved towards or away from the patient, and may be moved up and down to a determined height, etc.); and
wherein the second positioning assembly is equipped with:
a motorized and computer-controlled translational stage that positions the applicator along an axial location defined by an axis of said applicator (found in at least [0008], teaches of a motor that provides a rotational drive capability to rotate said thermal therapy applicator about an axis of said applicator so as to orient said ultrasound energy source of said thermal therapy applicator about said axis of said motor). However, Donaldson et al. does not disclose that to provide control of a linear insertion-and-retraction movement of said applicator along its axis, the lead screw is coupled to a rotary electric motor to affect the insertion and retraction of the applicator. 
	Yet, Donaldson et al. continues to teach of a motorized and computer-controlled rotational stage that positions the applicator at an angle of rotation about its axis so as to provide rotational control of said applicator, said motorized rotational stage including a second rotary electric motor coupled to a shaft rotating therewith to affect said angular control (found in at least [0008], discloses a motor that provides a rotational drive capability to rotate said thermal therapy applicator about an axis of said applicator so as to orient said ultrasound energy source of said thermal therapy applicator about said axis of said motor; and [0018] also teaches of a master computer or other processing device having a processor, memory, and coupled to some input/output apparatus & the master computer 100 may include a display and may support a use interface to facilitate control of and observation of the thermal therapy treatment process).
Jeong, regarding claim 13, discloses that a motorized and computer-controlled translational stage that positions the applicator along an axial location defined by an axis of said applicator so as to provide control of a linear insertion-and-retraction movement of said applicator along its axis, said motorized translational stage including a first rotary electric motor coupled to a lead screw rotating therewith to affect said insertion and retraction (found in at least [0134], teaches that when the rotation motor 121 rotates a first lead screw 122 via the coupler 112 is rotated, the first slider 123 is fastened to the first lead screw 122 of the actuator 120 the first driving shaft 125 is connected to the first slider123 as it moves downward along the first lead screw is moved downward). 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the above feature taught by Jeong slightly to cause the slider (or in the Applicant’s case the ‘insertable end’ or ‘elongated portion’) to be inserted or retracted. Jeong’s current design has the slider moving vertically, however a slight manipulation would have the slider moving horizontally. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Jeong to the applicator positioning system according to Donaldson et al., resulting in Donaldson et al.’s system to incorporate the electric rotary motor to couple with and drive a lead screw that would rotate and move around along the longitudinal axis of the applicator for insertion and retraction of the therapeutic applicator into and out of the target volume. The motivation to make such a modification would be to allow for one end of the therapeutic applicator to be inserted into the target volume for a more precise and intense treatment. The rotation about an axis may be substantially along an axis of an anatomical passageway such as the male urethra as an example of treating a diseased prostrate. 
Regarding claim 14, Donaldson et al. discloses the system of claim 13, as set forth above, further comprising an electrically-powered therapy treatment transducer apparatus proximal to a superior end of said applicator (found in at least [0042], teaches that the MRI compatible motor system can be seen at one end of the therapy system and that the elongated portion has near its distal end an ultrasonic or other heating device; and claim 16 discloses an ultrasonic energy source disposed proximal to a first end of an elongated thermal therapy applicator and item 160 of Fig. 1 shows the therapeutic applicator 150 in relatively the same position as the applicant’s Fig. 2). 
Regarding claim 15, Donaldson et al. discloses the system of claim 14, as set forth above, wherein said first positioning assembly is configured and arranged to provide any of said initial positionings prior to powering on the thermal therapy treatment transducer assembly (found in at least [0031], discloses that the system may be tuned before use so that the piezo drivers of the motor are optimally located and disposed).
Regarding claim 16, Donaldson et al. discloses the system of claim 14, as set forth above, wherein said second positioning assembly is configured and arranged to provide any of said linear and rotational motorized positionings during powering of the thermal therapy treatment transducer assembly (found in at least [0029]-[0031], disclose that a pair of opposing piezo drives which provide prime movement force to cause a desired rotation within motor and that the balancing may be accomplished while the motor is turning, fixing one driver then adjusting the other).
Regarding claim 17, Donaldson et al. discloses the system of claim 13, as set forth above, said rotary electric motors disposed in an electromagnetically-shielding motor housing disposed distally from said superior end of the applicator (found in at least [0042] & Fig. 6, teach of the MRI-compatible motor system 640 being at one end of therapy system 60; and [0016]-[0017] disclose that the apparatus for positioning and rotating the treatment applicator should be immune to the magnetic field effects of the MRI system, and the treatment applicator controls should not substantially interfere with the MRI images and that motors relying on magnetic force to provide prime movement are not ideal for use near the bore of an MRI system due to the extreme magnetic fields of the system).
9. Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (US20110237930) in view of Jeong (KR20180003503), in further view of Puleo et al. (US20200069976).
Note: In attached Korean to English machine translation will be referenced to
in the rejections below.
Regarding claim 9, Donaldson et al. modified by Jeong discloses the system of claim 6, as set forth above, the ability to detect a rotational state of said therapeutic applicator about its longitudinal axis (found in at least [0034] & Fig. 4, disclose a position sensing encoder 440 that detects the position, or movement, of the motor shaft as it rotates about a central axis 430. The position sensing encoder 440 is coupled to a conducting signal line 442 to pass information about the position and/or speed of the motor to a control system). However, Donaldson et al. modified by Jeong does not disclose am optical sensor.
Puleo et al., regarding claim 9, discloses an optical sensor configured and arranged to detect a rotational state of said therapeutic applicator about its longitudinal axis (found in at least [0074], teaches of position feedback devices may include sensors 100 which may be any type of position sensor, including optical sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to apply the above feature taught by Puleo et al. to the applicator positioning system according to Donaldson et al. modified by Jeong, resulting in Donaldson et al. modified’s system to incorporate an optical sensor as the position sensing encoder. The motivation to make such a modification would be to minimize components of the system, as the applicator could easily incorporate an optical sensor.
Regarding claim 10, Donaldson et al. modified by Jeong discloses the system of claim 9, as set forth above, utilizing fiber optic conduits carrying a signal to and/or from (found in at least [0019], teaches of a computer interface connector 120 which carries data and information to and from master computer and may comprise standard or special-purpose electrical wiring connection cables, such as serial connection cables; and [0022] also discloses that electrical driving signals are carried from power control unit 130 to the ultrasound therapy apparatus 150 over suitable wires, cables, or buses 140. Appropriate plug interfaces or connectors may be included so as to mate the various ends of the connectors or buses to and from their associated components). However, Donaldson et al. modified by Jeong does not disclose an optical sensor or fiber optics cable specifically.
Puleo et al., regarding claim 10, discloses an optical sensor coupled to one or more fiber optic conduits carrying an optical signal to and/or from said optical sensor (found in at least [0074], teaches of position feedback devices may include sensors 100 which may be any type of position sensor, including optical sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to apply the above feature taught by Puleo et al. to the applicator positioning system according to Donaldson et al. modified by Jeong, resulting in Donaldson et al. modified’s system to incorporate an optical sensor as the position sensing encoder. The motivation to make such a modification would be to minimize components of the system, as the applicator could easily incorporate an optical sensor.
Regarding claim 12, Donaldson et al. modified by Jeong discloses the system of claim 9, as set forth above, the ability to detect a reference home position of said applicator (found in at least [0034] & Fig. 4, teach that the system includes a position sensing encoder 440 that detects the position, or the movement of the motor shaft as it rotates about a central axis 430. The position sensing encoder 440 is coupled to a conducting signal line 442 to pass information about the positon and/or speed of the motor to a control system). However, Donaldson et al. modified by Jeong does not disclose an optical sensor.
Puleo et al., regarding claim 12, discloses optical sensor configured and arranged to detect a reference home position of said applicator (found in at least [0074], teaches of position feedback devices may include sensors 100 which may be any type of position sensor, including optical sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to apply the above feature taught by Puleo et al. to the applicator positioning system according to Donaldson et al. modified by Jeong, resulting in Donaldson et al. modified’s system to incorporate an optical sensor as the position sensing encoder. The motivation to make such a modification would be to minimize components of the system, as the applicator could easily incorporate an optical sensor.
10. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (US20110237930) in view of Jeong (KR20180003503), in further view of Mihailescu et al. (US20130237811).
Note: In attached Korean to English machine translation will be referenced to
in the rejections below.
Regarding claim 11, Donaldson et al. modified by Jeong discloses the system of claim 9, as set forth above, an LED emitter and receiver configured and arranged to emit light (found in at least [0036], discloses that the position encoder 440 may be designed such that the signals are substantially or purely sinusoidal in some embodiments). However, Donaldson et al. modified by Jeong does not disclose an optical sensor comprising a LED emitter and receiver to emit light towards an optical marker incorporated into said applicator and receive a portion of the emitted light from said optical marker.
Mihailescu et al., regarding claim 11, discloses an optical sensor comprising a LED emitter and receiver configured and arranged to emit light towards an optical marker in said applicator and to receive a portion of said emitted light from said optical marker (found in at least [0007]-[0008], teach of various approaches at spatial registration of sensors, and how sensor systems are commonly outfitted with Global Positioning System (GPS) antenna, Inertial Navigation Unit or optical markers and that optical markers attached to probes require a direct and continuous line of sight to an external coordinate measuring machine (CMM) camera system that can be incorporated into the handheld probe; and [0081] also discloses an LED emitter and signal receiver 112 and that a computing unit 104 will analyze the range data to determine the relative translation and rotation of a coordinate system 113 associated with the probe 101 in respect to an arbitrary coordinate system 114 associated with the adjacent environment or investigate objects). 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to apply the above feature taught by Mihailescu et al. to the applicator positioning system according to Donaldson et al. modified by Jeong, resulting in Donaldson et al. modified by Jeong’s system to incorporate an optical marker into the therapeutic applicator, and an LED emitter and receiver. The motivation to make such a modification would be because sinusoidal signals—light—may not interfere with the MRI system operation as much as other signals and would assist in detecting the reference position and rotational state of the applicator.
Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C RIEDY whose telephone number is (571)272-1431.  The examiner can normally be reached on Mon - Fri 7:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 5712726460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIA C RIEDY/Examiner, Art Unit 4171                                                                                                                                                                                                        




/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793